Citation Nr: 0217470	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  97-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969, including service in the Republic of Vietnam from 
August 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
of the determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements, the veteran reports having 
experienced several combat and non-combat related stressors 
while serving in Vietnam, including being subjected to enemy 
fire, and the reports of the veteran's unit are consistent 
with the occurrence of that claimed stressor.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim of service connection for PTSD, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in June 
1996 and February 1999 to determine the nature and extent of 
his psychiatric disability and to obtain an opinion as to 
the etiology of his PTSD.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Further, in April 2001, the RO&IC wrote to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to corroborate the veteran's 
claimed stressors, and in its October 2001 reply, the 
USASCRUR included a comprehensive memorandum in response to 
the RO&IC's request for information relating to the 
veteran's claimed in-service stressors, together with 
supporting materials.  As such, VA has investigated his 
claimed stressors to determine whether any could be 
corroborated, and the veteran and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  In addition, in numerous 
letters, the RO&IC notified the veteran of the evidence 
needed to substantiate this claim and offered to assist him 
in obtaining any relevant evidence.  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  There is no 
identified relevant evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  In this regard, the 
Board acknowledges that some of the veteran's records 
relating to his reported in-service treatment for 
psychiatric disability have not been associated with the 
claims folder because the National Personnel Records Center 
(NPRC) indicated that these records could not be found.  In 
light of the following decision granting service connection 
for PTSD, the Board finds that the veteran has not been 
prejudiced.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO&IC 
for providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the extensive record on 
appeal and the Board's favorable determination, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Background and analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the course of this appeal, the regulations concerning 
the adjudication of claims involving entitlement to service 
connection for PTSD have changed.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. § 
3.304(f) were made effective the date of the Cohen decision.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f); Cohen.

The service medical records show was seen on several 
occasions for complaints of psychiatric problems and was 
noted to suffer from anxiety.  In addition, he reports that 
he was hospitalized in service to treat this condition; as 
noted above, the NPRC was unable to locate records of his 
inpatient care for this disability.  In any event, at 
separation, the veteran complained of having "nervous 
trouble."  

In May 1996, the veteran filed this claim on service 
connection for PTSD, and in numerous statements in support, 
he reported several in-service stressors, including being 
subjected to enemy fire and his role in the handling and 
transportation of the dead bodies of his fallen service 
comrades.  

To assist him in the development of this claim, in June 1996 
the veteran was afforded a formal VA psychiatric 
examination.  During the examination, the veteran reported 
receiving formal VA treatment for PTSD since approximately 
1990.  In addition, he stated that while serving in Vietnam, 
he witnessed his unit being subjected to enemy mortar fire; 
he also reported handling and working with the body bags of 
dead servicemen.  The veteran complained of having intrusive 
thoughts, flashbacks and nightmares associated with the 
smells of the body bags, as well as of explosions.  The 
psychiatrist diagnosed him as having dysthymic disorder.

Later that same month, the veteran underwent psychological 
testing.  In a June 1996 report, the psychologist noted that 
the veteran's Vietnam service had "brought him into contact 
with various hazardous and traumatic experiences" and that 
he was subjected to enemy mortar fire.  In addition, the 
examiner noted that the veteran's position, as a mailman 
required him to assist in the transportation of dead 
servicemen, who were concealed in body bags.  During the 
interview, the veteran complained of having nightmares and 
flashbacks related to the smell of dead bodies, as well as 
his other Vietnam experiences.  The psychologist diagnosed 
him as having anxiety disorder, not otherwise specified, and 
PTSD, which he indicated, was related to his unresolved war 
trauma.

Thereafter, in an August 1996 addendum to his June 1996 
report, the VA psychiatrist concluded that a diagnosis of 
PTSD was not warranted, based on his impressions of his 
clinical evaluation of the veteran and the results of 
psychological testing that was administered subsequent to 
his June 1996 interview.  In addition, he revised his 
diagnosis of the veteran, indicating that he suffered from 
"anxiety disorder, NOS, with features of mild depression and 
post-traumatic stress disorder."

The claims folder also contains VA inpatient and outpatient 
treatment records, dated from 1990 to 1998, which reflect 
that he veteran has been diagnosed as having PTSD.  

In February 1999, the veteran was afforded another formal VA 
psychiatric examination, which was conducted by the same VA 
psychiatrist who performed the June 1996 evaluation.  At the 
outset of the report, the physician discussed the history of 
the veteran's psychiatric disability.  The psychiatrist 
stated that during the examination, the veteran endorsed 
more symptoms of PTSD than he had at the previous 
evaluation, including nightmares related to his Vietnam 
experiences.  Further, the examiner indicated that while 
working as a mailman, the veteran assisted in the transport 
of the bodies of dead servicemen and traveled on aircraft 
that performed this function.  In this regard, the veteran 
stated that he sometimes saw the contents of the body bags, 
and observed the smell of the dead bodies.  The veteran also 
reported having intrusive thoughts of the rocket attacks 
that his unit was subjected to, as well as the accompanying 
explosions.  In addition, the veteran complained of 
suffering from depression since the 1960s, which was related 
to his Vietnam experiences, as well as chronic sleep 
impairment.

The psychiatrist diagnosed the veteran as having mild, 
chronic, PTSD that was of delayed onset, as well as 
dysthymic disorder, and stated the veteran's military 
experiences in Vietnam was the stressor supporting the PTSD 
diagnosis; subsequent to offering this assessment, the 
physician identified that the veteran's role in working with 
the body bags and being subjected to rocket fire as the 
specific stressors supporting the PTSD diagnosis.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the first two elements required for a 
grant of service connection for PTSD.  As such, the Board 
will focus on the third prong, i.e., whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

With respect to this element, the Board observes that his 
service personnel records indicate that he served in Vietnam 
from August 1967 to September 1968 and that during this 
entire period, he was a member of the 483 Tactical Airlift 
Wing and was assigned to the 535th Tactical Airlift Squadron.  
In addition, these records reflect that he was stationed at 
Vung Tau from August 26 to November 26, 1967, and then again 
from January 15 to September 16, 1968; he was stationed at 
Cam Ranh Bay from November 27, 1967, to January 14, 1968.  
In this regard, the Board notes that as the USASCRUR 
indicated in its October 2001 memorandum, and as the 
accompanying unit activities reports reflect, in April 1968 
the veteran's unit was subjected to hostile enemy mortar and 
rocket attacks, and that a member of his unit was injured, 
which is consistent with the veteran's alleged stressor, 
i.e., being subjected to enemy fire.

The Board recognizes that the evidence obtained from the 
USASCRUR does not provide specific corroboration that the 
veteran himself was subjected to the enemy mortar and rocket 
attacks, nor does it demonstrate that the veteran himself 
actually engaged in combat with the enemy.  However, in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently strongly reaffirmed its holding in 
Suozzi.  In that case, the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred suggested 
that he was in fact exposed to the attacks.  In doing so, 
the Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. 
at 128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to an in-service 
stressor that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that at least one of the veteran's 
reported in-service stressors actually occurred.  In light 
of the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection 
for PTSD is warranted.



ORDER



Service connection for PTSD is granted.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

